Exhibit 10.1

Execution Copy

COMMUTATION, REASSUMPTION AND RELEASE AGREEMENT

between

ASSURED GUARANTY MUNICIPAL CORP. (formerly FINANCIAL SECURITY ASSURANCE INC.)
and ASSURED GUARANTY (EUROPE) LTD. (formerly FINANCIAL SECURITY ASSURANCE (U.K.)
LIMITED)

and

RADIAN ASSET ASSURANCE INC.

This Commutation, Reassumption and Release Agreement (this “Agreement”),
effective as of 12:00:01 a.m. New York City time on January 1, 2012 (the
“Effective Time”), is entered into by and among Assured Guaranty Municipal Corp.
(formerly Financial Security Assurance Inc.) (“AGM”) and Assured Guaranty
(Europe) Ltd. (formerly Financial Security Assurance (U.K.) Limited) (“AGE” and
hereafter referred to collectively with AGM as the “Company”), on the one part,
and Radian Asset Assurance Inc. (the “Reinsurer”), on the other part. Each of
the Company and the Reinsurer are referred to herein as a “Party” and
collectively as the “Parties”.

WHEREAS, AGM and AGE, on the one part, and the Reinsurer, on the other part,
have entered into the reinsurance agreements and treaties identified in Exhibit
A hereto (the “Reinsurance Agreements”);

WHEREAS, the Reinsurer has offered to pay and the Company has agreed to accept
in full satisfaction of the Reinsurer’s past, present and future obligations and
liabilities under the Reinsurance Agreements relating only to the cessions
described on Exhibit B hereto (the “Commuted Cessions”), the Commutation Amount
(as defined herein), which is to be paid in the manner set forth herein; and

WHEREAS, the Company and the Reinsurer now desire to terminate, settle and
commute, effective as of the Effective Time, the Commuted Cessions;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by the
Parties hereto and upon the terms and subject to the conditions set forth in
this Agreement, the Parties hereby agree as follows:

Section 1. Upon payment by the Reinsurer of the Commutation Amount as set forth
below, effective as of the Effective Time, the respective interests and
liabilities of the Parties under the Reinsurance Agreements, with respect to the
Commuted Cessions only, are hereby fully and finally terminated, settled and
commuted and each Party hereby irrevocably releases and forever discharges each
of the other Parties and their predecessors, successors and assigns and each
such Party’s (and their predecessors’, successors’ and assigns’) past and
present parents, affiliates, agents, officers, directors, members,
policyholders, employees and



--------------------------------------------------------------------------------

shareholders from any and all liabilities, including, but not limited to,
losses, actions, causes of action, suits, claims, controversies, demands, debts,
duties, executions, accounts, reckonings, bonds, bills, covenants, promises,
contracts, agreements, damages, judgments, settlements, costs, expenses,
reimbursements, adjustments, offsets, sums of money, omissions or obligations of
any nature whatsoever arising out of or in any way relating to the Commuted
Cessions, whether grounded in or based on law or in equity, by contract or in
tort (including, but not limited to, claims based on extra-contractual
liabilities), whether reported or unreported, known or unknown, or previously or
currently existing or in the future arising, which such Party, its predecessor
or successors ever had, now have or hereafter may have. The Parties further
state their intent to release known and unknown, and past, present and future,
claims on the terms set forth herein and expressly waive and disavow the
application of any statutory or common law protection against the release of
unknown or future claims.

Section 2. The Reinsurer agrees to pay to the Company $86,349,109.47 (the
“Commutation Amount”) on or before January 27, 2012 in full and final settlement
of any and all amounts which (i) are claimed heretofore or hereinafter to be due
by the Reinsurer to the Company under the Reinsurance Agreements or otherwise
and (ii) relate to, arise under or are in respect of the Commuted Cessions. The
Reinsurer shall pay the Commutation Amount to AGM for the benefit of the Company
by wire transfer in immediately available funds in accordance with the following
wire transfer instructions:

Commutation Payment Wire Transfer Instructions

 

[REDACTED]    Currency:    Bank:          ABA Number:    Account Name:   
Account Number:    Reference:   

Promptly after receipt, the Company shall provide the Reinsurer with a written
notice of receipt of such wire transfer (the “Commutation Payment Receipt”), in
the form of the attached Exhibit C. The Commutation Payment Receipt shall be
sent to the attention of Ari Ginsburg, by e-mail to the following address:
Ari.Ginsburg@radian.biz. Allocation of the Commutation Amount as between AGM and
AGE shall be the responsibility of such entities and shall not in any way effect
the terms and conditions of this Agreement.

Section 3. Except with respect to the Commuted Cessions, which are commuted
pursuant to and in accordance with this Agreement, the Reinsurance Agreements
shall remain in full force and effect in accordance with their respective terms
with respect to all other cessions made thereunder by the Company to the
Reinsurer (the “Retained Cessions”). Without limitation of the foregoing, this
Agreement does not in any way alter the rights, duties and obligations of the
Parties with respect to the Retained Cessions in the future as provided therein,
including,

 

Page 2



--------------------------------------------------------------------------------

without limitation, the right of the Company to terminate said Reinsurance
Agreements as provided therein.

Section 4. For a period of three years from and after the Effective Time, the
Parties will keep (and cause their respective affiliates to keep) confidential
the terms of this Agreement and the proposed commutations, terminations and
releases, unless, in either case, such information is otherwise publicly
available (through no breach of this Section 4 by either Party or otherwise) or
is required to be disclosed by Legal Proceeding, this Agreement or applicable
Law or regulation (including stock exchange rules) to which the Parties are
bound or subject. Notwithstanding the foregoing, the Parties will be free to
disclose any such information (i) to the extent necessary in order to establish
their respective positions in any litigation or any arbitration or other Legal
Proceeding based upon or in connection with the subject matter of this
Agreement, including, without limitation, the failure of the proposed
commutations, termination and releases to be consummated, (ii) to rating
agencies, (iii) to governmental authorities requesting such information or in
filings with such authorities, (iv) to self regulating organizations to which
the disclosing party is subject, (v) to the extent necessary and appropriate, in
connection with securities law filings and related disclosures, including,
without limitation, earnings calls with investors, and (vi) to their respective
Representatives that agree to be bound by confidentiality obligations related to
such disclosed information that are at least as restrictive as the ones
contained in this Agreement; provided, however, that to the extent commercially
practicable, the party disclosing such information pursuant to clauses (iii) and
(v) above will use reasonable efforts to notify the other party at least three
days prior to the disclosure of such information, to the extent permitted by
Law; provided, further, that no such prior notice shall be required where the
information to be disclosed is substantially similar to prior disclosed
information of which the other party was notified pursuant to this provision.
The Parties agree to reasonably cooperate with each other on a timely basis with
respect to the contents of any press release or similar public disclosure to be
issued in connection with this Agreement and/or the transactions contemplated
hereby, it being acknowledged that each Party intends to, and may, issue a press
release announcing its entry into this Agreement and the transactions
contemplated thereby. The Parties will be jointly and severally liable for the
confidentiality obligations of their respective Representatives. For purposes of
this provision, “Representatives” means, with respect to any party, such party’s
officers, directors, executives and employees and any hired professionals,
accountants, auditors, attorneys, consultants and other advisors, “Law” means
any federal, state, local or foreign law (including common law), statute, code,
ordinance, rule, regulation or other requirement of any governmental authority,
and “Legal Proceeding” means any judicial, administrative or arbitral action,
suit, proceeding (public or private), claim or governmental proceeding. In the
event of any conflict between this Section 4 and confidentiality provisions in
the Reinsurance Agreements governing the Commuted Cessions, the provisions of
this Section 4 shall control.

Section 5. This Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof and supersedes all other understandings,
representations or agreements of the Parties. This Agreement may be modified
only by a written amendment executed and delivered by the Parties.

 

Page 3



--------------------------------------------------------------------------------

Section 6. Each Party hereby represents and warrants to the other Party that it
is a company duly organized, validly existing and in good standing in its
jurisdiction of domicile, that the execution and delivery of this Agreement is
duly authorized by such Party, that the person executing and delivering this
Agreement on behalf of such Party has the requisite authority to do so, and that
this Agreement constitutes the legal, valid, and binding obligation of such
Party, enforceable against such Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, and similar laws affecting creditors’ rights
generally. Each Party hereby represents and warrants to the other Party that no
consent, approval or authorization of, or declaration or filing with, or notice
to, any governmental authority or other person is required to be obtained or
made by such Party, which has not been so obtained or made, in connection with
the execution and delivery of this Agreement by such Party or the consummation
by such Party of the transactions contemplated by this Agreement.

Section 7. All covenants, agreements, rights and obligations of each Party under
this Agreement shall inure to the benefit of and be binding upon the Company and
the Reinsurer as they are identified in this Agreement, their parents,
subsidiaries and affiliates, and their respective predecessors, successors,
assigns, officers, directors, agents, employees, shareholders, representatives
and attorneys, and this Agreement is not intended to confer any rights or
benefits upon persons or entities other than the foregoing parties. The rights
and obligations of either Party under this Agreement may not be assigned without
the written consent of the other Party.

Section 8. This Agreement is the product of arm’s length negotiations and the
terms of this Agreement have been completely read and fully understood and
voluntarily accepted by both the Company and Reinsurer, having the benefit of
the advice of counsel.

Section 9. The Parties further agree as follows:

(a) This Agreement shall be governed by and construed in accordance with New
York law, without regard to principles of conflicts of law that would result in
the application of the laws of a different jurisdiction.

(b) Subject to paragraph (c) of this Section 9, each Party hereby agrees that
process in any action or proceeding may be served by registered mail, return
receipt requested, or in any other manner permitted by the rules of the court in
which the action or proceeding may be brought.

(c) Each Party hereby agrees that, as a condition precedent to any action, any
dispute or difference arising out of this Agreement shall be referred to
arbitration, as provided in Article XV of the Further Amended and Restated Quota
Share Treaty (MB QS-3 (11/1/90)) and the Amended and Restated as of January 1,
2008 Interests and Liabilities Contract Concerning such Further Amended and
Restated Quota Share Treaty (MB QS-3 (11/1/90)) between Financial Security
Assurance Inc. (now AGM) and certain named subsidiaries and affiliates,
including Financial Security Assurance (U.K.) Limited (now AGE) and Radian Asset
Assurance Inc.

 

Page 4



--------------------------------------------------------------------------------

Section 10. Each of the Parties, without further consideration and at its own
cost and expense, shall execute and deliver such other documents and take such
other action as may be necessary or reasonably requested by a Party to effect
this Agreement.

Section 11. The Parties further agree as follows:

(a) If any provision of this Agreement is held to be unenforceable for any
reason, other than a provision in Section 1, 2 or 3 of this Agreement, it shall
be adjusted or reformed rather than voided, if possible, to achieve the intent
of the Parties to this Agreement. In any event, the invalidity or
unenforceability of any provision of this Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of this Agreement, including
that provision, in any other competent jurisdiction.

(b) If any provision in Section 1, 2 or 3 of this Agreement is held to be
unenforceable for any reasons, then the entire Agreement is hereby unenforceable
and void ab initio.

Section 12. In the event that following the execution and delivery of this
Agreement and consummation of the transactions contemplated herein, including,
without limitation, the release of the Parties from their liabilities under the
Reinsurance Agreements with respect to the Commuted Cessions, the release of a
Party’s obligations under the Commuted Cessions is rescinded or voided, upon the
insolvency, bankruptcy, dissolution, liquidation, rehabilitation or
reorganization of the Reinsurer or the Company, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Reinsurer or the Company, then the Parties shall be restored in
all respects to their respective positions under the Reinsurance Agreements and
such Commuted Cessions, including, but not limited to, the right of offset with
respect to any amounts due under the Reinsurance Agreements, as if this
Agreement had not been executed and delivered, the Commutation Amount had not
been paid and the Parties not released as herein provided; provided that nothing
in this Section 12 shall apply unless and until the Commutation Amount has been
returned in full to the Reinsurer.

Section 13. The failure of any Party to insist on strict compliance with this
Agreement, or to exercise any right or remedy hereunder, shall not constitute a
waiver of any rights contained in this Agreement nor estop the Parties from
thereafter demanding full and complete compliance nor prevent the Parties from
exercising such a remedy in the future.

Section 14. This Agreement may be executed by the Parties in any number of
counterparts, and by each of the Parties in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

[Remainder of page intentionally left blank – signature page follows]

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate and delivered by their duly authorized representatives.

 

ASSURED GUARANTY MUNICIPAL CORP. By:  

/s/ Robert B. Mills

Name:  

Robert B. Mills

Title:  

Chief Operating Officer

Date:  

January 24, 2012

ASSURED GUARANTY (EUROPE) LTD. By:  

/s/ Nicholas Proud

Name:  

Nicholas Proud

Title:  

Chief Executive Officer

Date:  

January 24, 2012

RADIAN ASSET ASSURANCE INC. By:  

/s/ David J. Beidler

Name:  

David J. Beidler

Title:  

President

Date:  

January 24, 2012



--------------------------------------------------------------------------------

EXHIBIT A

The Reinsurance Agreements

Reinsurance Agreement, made and entered into by and between Financial Security
Assurance Inc. (n/k/a AGM) and Enhance Reinsurance Company (n/k/a Radian)
effective as of January 1, 1988, as amended by the First and Second Amendment
thereto.

Further Amended and Restated Quota Share Treaty (MB QS-3 (11/1/90)) (the
“Municipal Quota Share Treaty”) and the Amended and Restated as of January 1,
2008 Interests and Liabilities Contract Concerning the Municipal Quota Share
Treaty between Financial Security Assurance Inc. (n/k/a AGM) and various
subsidiaries and affiliates thereof, including Financial Security Assurance
(U.K.) Limited (n/k/a AGE), and Radian Asset Assurance Inc (“Radian”).

Further Amended and Restated Quota Share Treaty (QS-2 (1/1/90)) (the
“Non-Municipal Quota Share Treaty”) and the Amended and Restated as of
January 1, 2008 Interests and Liabilities Contract Concerning the Non-Municipal
Quota Share Treaty between Financial Security Assurance Inc. (n/k/a AGM) and
various subsidiaries and affiliates thereof, including Financial Security
Assurance (U.K.) Limited (n/k/a AGE), and Radian.

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 1996
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Enhance
Reinsurance Company (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 1997
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Enhance
Reinsurance Company (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 1998
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Enhance
Reinsurance Company (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 1999
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Enhance
Reinsurance Company (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2000
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Enhance
Reinsurance Company (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2001
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Enhance
Reinsurance Company (n/k/a Radian).



--------------------------------------------------------------------------------

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2002
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian
Reinsurance Inc. (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2003
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian
Reinsurance Inc. (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2004
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian
Reinsurance Inc. (n/k/a Radian).

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2005
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian.

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2006
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian.

Automatic Facultative Reinsurance Facility Agreement dated as of January 1, 2007
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian.

Automatic Facultative Reinsurance Facility Agreement dated as of March 1, 2008
between Financial Security Assurance Inc. (n/k/a AGM) and its subsidiaries,
including Financial Security Assurance (U.K.) Limited (n/k/a AGE) and Radian.

Master Facultative Reinsurance Agreement No. FSA-AGR2 (1/1/92), effective as of
January 1, 1992, between Financial Security Assurance Inc. (n/k/a AGM) and its
subsidiaries and Asset Guaranty Reinsurance Company (n/k/a Radian).



--------------------------------------------------------------------------------

EXHIBIT B

The Commuted Cessions



--------------------------------------------------------------------------------

EXHIBIT C

Form of Receipt of Commutation Amount

[Date]

Radian Asset Assurance Inc.

335 Madison Avenue

New York, New York 10017

Re: Receipt of Commutation Amount

Ladies and Gentlemen:

Reference is made to the Commutation, Reassumption and Release Agreement,
effective as of January 1, 2012 (the “Commutation Agreement”), by and among
Assured Guaranty Municipal Corp., Assured Guaranty (Europe) Ltd. and Radian
Asset Assurance Inc. Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Commutation Agreement.

The undersigned, on behalf of the Company, hereby confirms receipt of the
Commutation Amount on January 27, 2012.

Sincerely,

ASSURED GUARANTY MUNICIPAL CORP.,

on behalf of itself and on behalf of Assured Guaranty (Europe) Ltd.

 

By  

 

Name: Title: